DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, and 12, 13, 15, 16, and 19, 20, 21, ,24, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (4,191,308 – hereinafter Allen) in view of Yuyama et al. (2015/0027286 – hereinafter Yuyama) and Mosconi et al. (US 7,581,658 – hereinafter Mosconi), and Christopher et al. (US 2006/0054151– hereinafter Christopher).
Re Claims 1, 6, 21, 24, 27, and 28:
Allen teaches  a housing (2) having a cylindrical section (51) and surrounding a receiving space (near 9) for drug portions (see Fig. 4); a sorting mechanism (6) rotatably disposed within the cylindrical section (51) and including a main body (7), the main body (7) forming a conical top (57) surface and a main body casing surface (at 7); a plurality of projections (64) formed on the main body casing 

Yuyama teaches an axial projection (28) having a height and an outer contour, the outer contour forming a cylinder (see Fig. 5) arranged centrally on a conical top surface (near 24), the axial projection (28) having a conical top surface (see Fig. 9) (see Figs. 1-39).  Re Claim 27: Yuyama teaches a coupler (near 28c) disposed on a bottom portion of a sorting mechanism (see Fig. 7b).  Re Claim 28: Yuyama teaches wherein the outer contour of the axial projection (28) has a diameter greater than a diameter of the coupler (see Fig. 9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 

Mosconi teaches a plurality of elevations (three rib-like members on (10, 210) see Figs. 1 and 4) arranged on a conical top surface (10, 210) of a main body, wherein the elevations (three rib-like members) are oriented radially in relation to the channels, wherein each of the plurality of elevations (three rib-like members) is aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product)  portion into the channel wherein the width of the elevation (three rib-like members) is less than the width of the adjacent channel (see Figs. 1-7).  (Examiner notes that the members are both shown adjacent a center, and are capable of also being moved to locations where they would be adjacent a center).    Re Claim 24: Mosconi teaches wherein a maximum radial distance between the outer contour of the axial projection (see near axial line of Fig. 2) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel size would accommodate two objects fully within which would be larger than the distance from the far left to the axial projection as stated above).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama and Mosconi to provide additional means to provide mixing and prevent jamming of 

Christopher teaches a plurality of elevations (se near 74) arranged entirely on a conical top surface (72) of a main body, wherein the elevations are oriented radially in relation to channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product) into the channel wherein the width of the elevation is less than the width of the adjacent channel (see Fig. 4 – Examiner notes the elevations are adjacent to a center).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama, Mosconi, and Christopher to provide a design choice for assisting in orienting product towards a desired location.


Allen teaches wherein the axial projection (6) includes a circular bottom surface (both shared with and adjacent 57) (see Fig. 4).

Re Claim 5:
Allen teaches wherein the axial projection (6) has a conical top surface (at 56) (see Fig. 4).

Re Claim 7:
Allen teaches wherein an annular space (at 61) is formed above the plurality of projections (10), the annular space being defined in part by the main body (see Fig. 4).


Re Claims 10, 12, 13, and 15:
Allen teaches  a housing (2) having a cylindrical section (51) (see Fig. 4); a sorting mechanism (6) rotatably disposed within the cylindrical section (51) and including a plurality of projections (64); a plurality of channels (10), each channel (10) formed between the projections (64) and having a circumferential width (see Figs. 4 and 5), the projections (64) further forming projection outer contours (8) which define a cylindrical outer casing surface interrupted by the channels (10); and an axial projection (6) having an outer contour, but fails to teach forming a cylinder, and a plurality of elevations arranged entirely on the conical top surface 


Yuyama teaches an axial projection (28) having an outer contour forming a cylinder (see Fig. 5) the axial projection (28) having a conical top surface (see Fig. 9) (see Figs. 1-39).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama to provide an alternative projection means as known by one of ordinary skill in the design arts.

Mosconi teaches a plurality of elevations (three rib-like members on (10, 210) see Figs. 1 and 4) arranged on a conical top surface (10, 210) of a main body, wherein the elevations (three rib-like members) are oriented radially in relation to the channels, wherein each of the plurality of elevations (three rib-like members) is aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product)  portion into the channel wherein the width of the elevation (three rib-like members) is less than the width of the adjacent channel (see Figs. 1-7).  (Examiner notes that the members are both shown adjacent a center, and are capable of also being moved to locations where they would be adjacent a center).  Therefore, it would have been 

Christopher teaches a plurality of elevations (se near 74) arranged entirely on a conical top surface (72) of a main body, wherein each of the plurality of elevations are oriented radially in relation to channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product) into the channel, wherein the width of the elevation is less than the width of the adjacent channel (see Fig. 4 – Examiner notes the elevations are adjacent to a center).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of 



Re Claims 16, 19, and 20:
Allen teaches  a housing (2) having a cylindrical section (51) and surrounding a receiving space (near 9) for drug portions (see Fig. 4); a sorting mechanism (6) rotatably disposed within the cylindrical section (51) and including a main body (7), the main body forming a conical top (57) surface and a main body casing surface (at 7); a plurality of projections (64) formed on the main body casing surface; a plurality of channels (10), each channel (10) formed between the projections (64) and having a circumferential width and a radial depth (see Figs. 4 and 5), the projections (64) further forming projection outer contours (8) which define a cylindrical outer casing surface interrupted by the channels (10); and an axial projection (6) having a height and an outer contour, the axial projection (6) arranged centrally on the conical top surface (57), but fails to teach forming a cylinder, and a plurality of elevations arranged entirely on the conical top surface of the main body, and wherein the elevations are oriented radially in relation to the channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a drug portion into the channel wherein the width of the elevation is less than the width of the adjacent channel.


Yuyama teaches an axial projection (28) having a height and an outer contour, the outer contour forming a cylinder (see Fig. 5) arranged centrally on a conical top surface (near 24), the axial projection (28) having a conical top surface (see Fig. 9) (see Figs. 1-39).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama to provide an alternative projection means as known by one of ordinary skill in the design arts.


Mosconi teaches a plurality of elevations (three rib-like members on (10, 210) see Figs. 1 and 4) arranged on a conical top surface (10, 210) of a main body, wherein the elevations (three rib-like members) are oriented radially in relation to the channels, wherein each of the plurality of elevations (three rib-like members) is aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product)  portion into the channel wherein the width of the elevation (three rib-like members) is less than the width of the adjacent channel (see Figs. 1-7).  (Examiner notes that the members are both shown adjacent a center, and are capable of also being moved to locations where they would be adjacent a center).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama and Mosconi to provide additional means to provide mixing and prevent jamming of 

Christopher teaches a plurality of elevations (se near 74) arranged entirely on a conical top surface (72) of a main body, wherein the elevations are oriented radially in relation to channels, wherein each of the plurality of elevations is fixedly aligned directly adjacent to a center of one of the plurality of channels and configured to tip a (product) into the channel, wherein the width of the elevation is less than the width of the adjacent channel (see Fig. 4 – Examiner notes the elevations are adjacent to a center).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen with that of Yuyama, Mosconi, and Christopher to provide a design choice for assisting in orienting product towards a desired location.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Yuyama, Mosconi, and Christopher and further in view of Yuyama et al. (5,803,309 – hereinafter Yuyama-309).
Re Claims 29-31:
Allen in view of Yuyama, Mosconi, and Christopher teaches the device of claim 1, but fails to teach wherein each projection comprises first and second sections having a gap disposed between them, a detent disposed on the cylindrical section of the housing, the detent comprising a detent section disposed over a dispensing opening of the housing, and wherein the detent section extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening.

Yuyama-309 further in view teaches wherein each projection (12) comprises first and second sections having a gap disposed between them (see Fig. 5).  Re Claim 30: Yuyama-309 teaches a detent (15) disposed on a cylindrical section of a housing, the detent (15) comprising a detent section (17) disposed over a dispensing opening of the housing (see Fig. 5).  Re Claim 31: Yuyama-309 teaches wherein the detent section (17) extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Allen in view of Yuyama, Mosconi, and Christopher with that of Yuyma-309 to provide a design choice for an alternative style dispensing as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651